     Case 3:18-cv-02024-MEM Document 46 Filed 03/01/21 Page 1 of 2




               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

JADA NOONE,                         :

              Plaintiff             :   CIVIL ACTION NO. 3:18-2024

     v.                             :          (MANNION, D.J.)

SCOTT HAWLEY and MICHAEL            :
ADAMS
                                    :
              Defendants

                               ORDER

    In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

    (1) Noone’s motion in limine to prelude Defendants from calling

      witnesses and using or offering exhibits into evidence, (Doc. 32), is

      DENIED; and

    (2) Noone’s motion in limine to preclude evidence of Noone’s

      association with Miller, (Doc. 34), is GRANTED in part and DENIED

      in part as follows:

          a. The motion is GRANTED insofar as Defendants will be

            precluded from introducing evidence of Noone’s ownership of

            the vehicle;
          Case 3:18-cv-02024-MEM Document 46 Filed 03/01/21 Page 2 of 2




                   b. The motion is DENIED insofar as Defendants will be permitted

                     to introduce evidence of Noone’s association with Miller.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATE: March 1, 2021
18-2024-01-Order




                                          -2-
